Exhibit NetApp Q4 and FY10 Earnings Results Supplemental Commentary May 26, The information in this written commentary, which was historically presented during our live conference call, is now being provided to the investment community concurrently with our press release to allow for additional time for review and analysis prior to commencement of the live call. Please note that these prepared remarks will not be read during the call. The live call will focus on strategic commentary from the CEO and CFO, followed by Q&A. Safe Harbor Statement These prepared remarks contain forward-looking statements and projections that involve risk and uncertainty, including statements regarding our financial performance for the fourth quarter of fiscal 2010. Actual results may differ materially from our statements or projections. Factors that could cause actual results to differ from our projections include, but are not limited to, customer demand for our products and services; our ability to increase revenue and manage our operating costs; increased competition risks associated with the anticipated growth in the networked storage market; our ability to deliver new product architectures and enterprise service offerings; our ability to design products and services that compete effectively from a price and performance perspective; our reliance on a limited number of suppliers; and our ability to accurately forecast demand for our products. Other equally important factors are detailed in our accompanying press release as well as in our 10-K and 10-Q reports on file with the SEC and also available on our website, all of which are incorporated by reference into today’s commentary. All numbers stated herein are stated in accordance with U.S. Generally Accepted Accounting Principles (GAAP) unless stated otherwise. To see the reconciling items between our non-GAAP and GAAP financial information, refer to the table at the end of this document, as well as in our press release and on our website. Fiscal 2010 Highlights In fiscal 2010, NetApp achieved company records in several categories, including revenue, income from operations, and net income per share. Year over Year Overview FY2010 FY20091 Year/Year Growth Non-GAAP Net Revenue $3,931M $3,535M 11% Non-GAAP Gross Margin 65.0% 61.1% Non-GAAP Operating Expenses $1,923M $1,749M 10% Non-GAAP Income from Operations $631M $409M 54% Non-GAAP Operating Margin 16.1% 11.6% Non-GAAP Net Income per Share, Diluted $1.51 $1.09 39% Fiscal year 2010 revenue was $3.93 billion, an 11% increase over FY2009 net revenue.
